Citation Nr: 0827263	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-35 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim of 
entitlement to service connection for bilateral pes planus.  
The record, however, reflects that in January 1997, the 
veteran filed a notice of disagreement with regard to the 
original denial of his claim in a November 1996 rating 
decision, and that no action was ever taken by the RO with 
respect to this notice of disagreement.  Because no action 
has yet been taken with respect to the January 1997 notice of 
disagreement, the claim has remained open and pending since 
that time.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 
(2007); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  
Thus, although the claim has been certified to the Board as 
an application to reopen a previously denied claim of 
entitlement to service connection, the Board finds that the 
claim is more appropriately styled as captioned above.  The 
Board will thus consider the merits of the veteran's claim 
for service connection on a de novo basis.

In August 2008, the Board granted the veteran's motion to 
have his claim advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran reports that he had bilateral pes planus at the 
time of his entry into service.  He asserts, however, that 
his pes planus was aggravated, or permanently worsened, as a 
result of his active service.  In support of this contention, 
he cites a photograph that he maintains shows that he was 
issued special shoes during service as a result of his 
worsening pes planus.  He otherwise acknowledges that his 
service records, with the exception of the report of 
examination at entrance into service, are silent as to any 
complaint or treatment for pes planus.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the veteran 
underwent VA examination of his feet in May 1996.  The 
examiner, however, did not opine whether the veteran's pes 
planus was aggravated due to service.  As the 1996 examiner 
did not address whether there is a relationship between the 
veteran's condition and his military service, the 1996 
examination is inadequate for rating purposes.  See Shoemaker 
v. Derwinski, 3 Vet. App. 248, 254-55 (1992).  Further, 
because he has provided credible testimony as to the 
worsening of his pes planus in service, and he, as a 
layperson, is competent to report a continuity of symptoms 
since service, it remains unclear whether his pes planus was 
aggravated due to service.  Thus, a remand for an examination 
and opinion is necessary to adjudicate this claim.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of his pes planus.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be 
made available to and reviewed by the 
examiner.  

The examiner should state the 
likelihood that his pes planus existed 
prior to service.  If the examiner 
concludes the disability found existed 
prior to service, the examiner should 
indicate that likelihood that the 
disability worsened during service.  

If the examiner diagnoses the veteran 
as having pes planus that did not pre-
exist service, the examiner must opine 
as to whether it is at least as likely 
as not that the condition is related to 
or had its onset during service.  In 
this regard, the examiner should 
consider the veteran's statements 
regarding the worsening of his 
disabilities in service, including as 
evidenced by the prescription of 
special-issue shoes.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury but relied on the 
absence of service medical records to 
provide a negative opinion).  

The rationale for all opinions 
expressed should be provided in a 
legible report.

2.  Then, the AMC should adjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC 
should issue the veteran a SSOC and 
provide him with an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

